Opinion issued September 15, 2016




                                    In The

                           Court of Appeals
                                 For The

                       First District of Texas
                       ————————————
                           NO. 01-16-00623-CV
                       ————————————
DAVID C. RUCH, GALVESTONVIEWS LLC, ENTRUST OF COLORADO,
INC. D/B/A ENTRUST NEW DIRECTION IRA, INC. D/B/A END-IRA, INC.
F/B/O DAVID C. RUCH, IRA, IDLE TIME INVESTMENTS, LLC, ROBERT
F. ZANT, SUE F. ZANT, RUTHANN CASSIDY, MARI VAN DE VEN,
HADFIELD COMMUNICATIONS, INC., MAUREEN ZAMBO, REED A.
SKIRPAN, ROBERT C. CARLSON, LYNDA M. CARLSON, BARBARA
SHERMAN, AND RICHARD SHERMAN, Appellants
                                     V.
MARAVILLA OWNERS’ ASSOCIATION, INC., JACQUE PASSINO,
LYSSA M. GRAHAM REYNOLDS, CATHLEEN COMEAUX BACH, JOHN
KUBIS, LLOYD RINDERER, LONE PINE PROPERTIES, LTD., AND
GREEN LIGHT INVESTMENTS, LLC, Appellees


                   On Appeal from the 10th District Court
                         Galveston County, Texas
                    Trial Court Cause No. 11-CV-0697
                           MEMORANDUM OPINION
      The parties have filed a “Joint Motion of Plaintiffs1 and Settling Defendants2

to Vacate and Remand Because of Settlement,” in compliance with this Court’s

August 9, 2016 Order.3 The Plaintiffs and Settling Defendants seek to set aside the

parts of the trial court’s judgment that pertain to them, without regard to the merits,

and to remand the case to the trial court for rendition of judgment in accordance with

their settlement agreement.        See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2),

42.1(a)(2)(B). The parties further request that we issue the mandate simultaneously

with the judgment, and that we order that all costs be assessed against the party




1
      The “Plaintiffs” refer to the following parties: David C. Ruch, Galvestonviews
      LLC, Entrust of Colorado, Inc. d/b/a Entrust New Direction Ira, Inc. d/b/a End-Ira,
      Inc. f/b/o David C. Ruch, IRA, Idle Time Investments, LLC, Robert F. Zant, Sue
      F. Zant, Ruthann Cassidy, Mari van de Ven, Hadfield Communications, Inc.,
      Maureen Zambo, Reed A. Skirpan, Robert C. Carlson, Lynda M. Carlson, Barbara
      Sherman, and Richard Sherman (“Plaintiffs”).
2
      The “Settling Defendants” refer to the following parties: Maravilla Owners’
      Association, Inc., Jacque Passino, Lyssa M. Graham Reynolds, Cathleen Comeaux
      Bach, John Kubis, Lloyd Rinderer, Lone Pine Properties, Ltd., and Green Light
      Investments, LLC (“Settling Defendants”).
3
      On August 9, 2016, this Court had ordered the parties to, among other things, file
      this motion to set aside the trial court’s judgment within twenty days of that order.
      Also on August 9, 2016, this Court’s Memorandum Order, issued in the original
      appellate cause number 01-15-01081-CV, had granted the parties’ joint motion to
      sever this new case from the original case. The Plaintiffs’ claims, and those of
      appellants Ahmed and Sharon Ghalamdanchi, remain pending against the non-
      settling defendants Ted W. Allen & Associates, Inc., William Etheredge, III,
      individually and d/b/a Etheredge Real Estate & Property Management and d/b/a
      Etheredge Real Estate in 01-15-01081-CV.
                                            2
incurring the same. See id. 18.1(c), 42.1(a)(1), (d). No opinion has issued in this

case. See id. 42.1(c).

      Accordingly, we grant the joint motion and set aside the parts of the trial

court’s judgment that pertain to the Plaintiffs and Settling Defendants, without

regard to the merits, and remand the case to the trial court for rendition of judgment

in accordance with the agreement of the Plaintiffs and Settling Defendants. See TEX.

R. APP. P. 42.1(a)(2)(B), 43.2(d). We also grant the motion to expedite the mandate

and direct the Clerk of this Court to issue the mandate simultaneously with the

judgment, and order that all costs are to be taxed against the party who incurred the

same. See id. 18.1(c), 42.1(d). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                          3